       Case 2:19-cv-09340-GGG-JVM Document 92 Filed 07/29/20 Page 1 of 2



MINUTE ENTRY
VAN MEERVELD
July 29, 2020

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 USI INSURANCE SERVICES, LLC,                             CIVIL ACTION
     Plaintiff                                            NO. 19-9340

 VERSUS                                                   SECTION: "T" (1)

 MERRICK T. MATTHEWS AND                                  DISTRICT JUDGE
 PAUL’S INSURANCE SERVICES, LLC,                          GREG GERARD GUIDRY
    Defendants
                                                          MAGISTRATE JUDGE
                                                          JANIS VAN MEERVELD

                                   HEARING ON MOTION

Oral argument was conducted via video conference.

COURT REPORTER: Toni Tusa

APPEARANCES:          Kindall James, William Abel, Joel Babineaux

MOTION(S):


   1. Plaintiff’s MOTION to Compel (Rec. Doc. 64)

ORDERED:

   The motion is GRANTED in part and DENIED in part, as follows:
   •   Plaintiff’s request for a forensic examination is denied.
   •   Paul’s Insurance Services, LLC (“Paul’s Insurance”) will revise its discovery responses to
       clarify whether any documents are being withheld subject to the objections or whether all
       responsive documents have been produced.
   •   The issue of defining USI Customer is moot.
   •   Paul’s Insurance will produce unredacted copies of the reimbursement records and
       employment records subject to the Attorneys’ Eyes Only provision of the protective order,
       with the additional requirement that such unredacted copies will not be shown to any
       Case 2:19-cv-09340-GGG-JVM Document 92 Filed 07/29/20 Page 2 of 2



       employees, officers, shareholders, members, or registered agents of the plaintiff even if
       such individual is also an attorney.
   •   Plaintiff will take up issues related to LinkedIn profiles with Paul’s Agency, LLC.
   •   Paul’s Insurance will search for and produce responsive recruitment communications for
       the period two years prior to Merrick Matthews’ termination from employment.
   •   No searches for internal emails regarding the possible recruitment of Amy Gaudet will be
       required at this time.
   •   Paul’s Insurance will expand its production of compensation information to include the
       six month period following the expiration of the restrictive covenants.
   •   The issue concerning witness statements is moot.
   •   No additional ESI searches will be required at this time.
   •   The parties shall focus their discovery efforts on preparing to have meaningful settlement
       discussions during the August 19, 2020, settlement conference.

   2. Defendants’ MOTION for Protective Order (Rec. Doc. 66)

ORDERED:

   The motion is taken under submission.



                                                             Janis van Meerveld
                                                        United States Magistrate Judge


MJSTAR (00:39)
